Citation Nr: 0902770	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-32 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement for service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from March 1951 to September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO), which denied service connection for 
tinnitus.  

By way of a May 2006 rating action, the RO awarded service 
connection for bilateral hearing loss but deferred the 
decision regarding entitlement to service connection for 
tinnitus. 


FINDING OF FACT

The veteran's tinnitus is likely the result of injury from 
the same airplane noise exposure during his active service 
that resulted in his hearing loss.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

1.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  This act pertains to VA's duties to notify 
and assist a veteran with regard to his or her claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  In most Board Decisions, there is 
some discussion as to whether or not VA fulfilled its duty to 
notify and assist the veteran in the development of the 
claim.  Here, however, in view of the Board's favorable 
decision below, further discussion regarding any lapses in 
duties to assist and notify, or regarding whether the veteran 
was prejudiced by any such lapses, would serve no useful 
purpose.  

2.	Service Connection for Tinnitus 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Lay statements (or statements by one not trained in the 
medical field) are considered to be competent evidence when 
describing the symptoms, of a disease or disability or an 
injury, which only the individual can perceive.  Medical 
diagnoses, however, require some medical training.   When the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the veteran possesses medical expertise and he does 
not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

The veteran claims entitlement to service connection for 
tinnitus.  Specifically, he attributes his claimed tinnitus 
to injury caused by aircraft engine noise exposures while in 
service.  The record clearly reveals that the veteran had 
such inservice noise exposure and that he has a current 
diagnosis of tinnitus.  The sole remaining question is 
whether the veteran's current tinnitus is related to service.  
As is explained below, the Board finds it likely that his 
tinnitus, like his service-connected hearing loss, is related 
to service.  

A review of the veteran's service record shows that the 
veteran served for 10 years in the United States Air Force 
and worked in close proximity to aircraft engines as Nuclear 
Weapons Specialist.  On the August 1961 examination, prior to 
separation, audiological evaluation of the veteran's hearing 
showed an impairment of hearing loss.  VA has already seen 
fit to award service connection for bilateral hearing loss.

The veteran has a current diagnosis of tinnitus.  See 
Addendum to April 2006 VA examination dated June 2006.  As 
stated earlier, the only matter in question is whether it is 
at least as likely as not that, the veteran's tinnitus is 
related to service.

First and foremost, by its nature tinnitus is a ringing in 
the ears that can be detected by the veteran and is not 
likely something that can be measured by a medical 
professional.  The veteran is competent to attest that he has 
tinnitus and to report when tinnitus began.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (providing that ringing in 
the ears is capable of lay observation).  As such, the 
veteran's report as to when the ringing in the ears began is 
important and credible evidence going toward the matter of 
when the condition began.  The veteran maintains that his 
tinnitus is a result of aircraft engine noise exposure while 
inservice.  In his claim for service connection, received in 
September 2005, the veteran specifically indicated that his 
tinnitus began during service and has continued thereafter.  

The RO based its denial the veteran's claim for service 
connection in large part on the June 2006 VA examiner's 
opinion that tinnitus was not at least as likely as not 
related to service.  That examiner pointed out that there 
were no complaints of tinnitus in the service treatment 
records and that the veteran stated that his tinnitus was 
periodically and not constant.  The examiner noted, 
"tinnitus seen with a noise induced hearing loss is usually 
constant in nature."   Essentially, the June 2006 examiner's 
opinion was based largely on a comment by the veteran 
indicating tinnitus was periodic.

The veteran has subsequently provided statements that 
contradict the examiner's report of his June 2006 statement.  
In a statement on his July 2006 notice of disagreement, the 
veteran indicated that he was never asked any questions 
concerning tinnitus at his audiology examination.  In a 
statement on his October 2007 substantive appeal (VA Form 9), 
the veteran contends that he noticed a ringing in his 80-
percent of the time, and that he does not notice the ringing 
at other times because of distractions.  The Board notes that 
there is no requirement for service connection that a chronic 
disorder be constant as opposed to recurrent.  The Board 
further notes that the term "usually" means not always the 
case in every instance; and in relation to tinnitus, that in 
some circumstances, it can mean that the presence of tinnitus 
as a result of acoustic trauma is not always constant but 
periodical. 

Given the nature of tinnitus, the veteran is the only one who 
is competent to state as to when he began to perceive 
tinnitus.  Throughout the course of his communications with 
VA, the veteran has consistently maintained that his tinnitus 
began in service and has continued thereafter.  Further, the 
VA has already conceded that the veteran has been exposed to 
a great deal of inservice noise from aircraft when it granted 
the veteran service connection to bilateral hearing loss 
because of such exposure.  Here, the Board finds that under 
the circumstances, the veteran's more recent and detailed 
description of his tinnitus is sufficient to outweigh any 
statement he made as to same during his examination.  
Resolving any doubt in the veteran's favor, the Board finds 
that the veteran's tinnitus, like his hearing loss, is likely 
related to service. 

In summary, the veteran seeks service connection for tinnitus 
as related to inservice noise exposure.  Documents on file 
show that the veteran was exposed to inservice aircraft 
noise.  The veteran has provided credible and competent 
statements indicating he has experienced tinnitus since 
service almost constantly.  

After careful review of the record and giving the benefit of 
any doubt to the veteran, the Board finds the evidence for 
and against the claim to be at least in approximate balance.  
Under such circumstances, resolution of all reasonable doubt 
shall be in the veteran's favor.  Consequently, the Board 
concludes that service connection for tinnitus is warranted.



ORDER

Service connection for tinnitus is granted.



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


